Citation Nr: 9931248	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  92-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for perforated 
diverticulitis, status post exploratory laparotomy.  

2.  Entitlement to service connection for perforated 
diverticulitis, status post exploratory laparotomy secondary 
to service-connected nervous disorder.

3.  Entitlement to an increased rating for an acquired 
psychiatric disorder, to include anxiety neurosis with 
psychophysiological disturbance and post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Whether a February 21, 1951, rating action, which 
assigned a zero percent evaluation for scars of the veteran's 
gunshot wound of the 4th left toe, was clearly and 
unmistakably erroneous.

5.  Entitlement to a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-
connected disability as per 38 C.F.R. § 4.29 for the period 
of May 6, 1991 to November 29, 1991.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to July 
1945.

The issue currently on appeal concerning entitlement to an 
increased rating for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), arises before 
the Board of Veterans' Appeals (Board) from an April 1992 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in New York, New York.

The issue concerning whether a February 21, 1951, rating 
action, which assigned a zero percent evaluation for scars of 
the veteran's gunshot wound of the 4th left toe, was clearly 
and unmistakably erroneous, arose from a July 1999 rating 
decision from the RO.  

Concerning the issues of entitlement to service connection 
for perforated diverticulitis, status post exploratory 
laparotomy (direct and secondary) and entitlement to a 
temporary total evaluation due to hospital treatment in 
excess of 21 days for a service-connected disability as per 
38 C.F.R. § 4.29 for the period of May 6, 1991 to November 
29, 1991, as shown as part of the Board's July 1994 remand, 
the veteran's August 1992 substantive appeal as to the issue 
of entitlement to an increased rating for anxiety neurosis 
with psychophysiological disturbance, indicated his 
disagreement with these two issues.  However, a review of the 
record reveals that the veteran was not issued a Statement of 
the Case regarding these additional issues.  

Per the Board's July 1994 Remand, the RO was instructed to, 
in pertinent part, readjudicate the issues of entitlement to 
service connection for status post exploratory laparotomy for 
perforated diverticulitis, previously diagnosed as a stomach 
condition; and entitlement to a temporary total rating 
following hospitalization and surgery in May 1991.  
Subsequently, the RO, as shown by means of a rating decision 
and Supplemental Statement of the Case (SSOC), both dated in 
September 1997, denied the veteran's claims for service 
connection for status post exploratory laparotomy for 
perforated diverticulitis and for a temporary total rating 
following hospitalization and surgery in May 1991.  
Similarly, a SSOC, sent to the veteran in January 1999, is 
noted to have informed him of the same outcome concerning 
these two issues.  

The Board points out that a review of the cover letters which 
were included with both the September 1997 and January 1999 
SSOC's contained language therein which appears to imply that 
the veteran had "perfected" these issues for appeal.  
However, a review of the record does not show that a 
substantive appeal as to either of these two issues has been 
supplied VA in the requisite time period.  However, as it is 
the Board's opinion, taking into account the ambiguity of the 
above-mentioned cover letters, and, in addition, in noting 
that the veteran's representatives, both local and national, 
have expressed argument and disagreement concerning these two 
issues, the Board will adjudicate these matters as part of 
this decision.  

The issues of entitlement to service connection for 
perforated diverticulitis, status post exploratory 
laparotomy, entitlement to service connection for perforated 
diverticulitis, status post exploratory laparotomy secondary 
to service-connected nervous disorder and entitlement to a 
temporary total rating are addressed in the REMAND portion of 
this decision.

FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder, to include 
anxiety neurosis with psychophysiological disturbance and 
PTSD, is productive of no more than severe social and 
industrial impairment without findings demonstrating total 
occupational and social impairment.  

2.  In a rating action dated February 21, 1951, a VA Rating 
Board assigned a zero percent evaluation for scars of the 
veteran's gunshot wound of the 4th left toe.

3.  The evidence does not demonstrate that there was a 
misapplication of the laws and regulations by the adjudicator 
in February 1951.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation to 70 
percent for an acquired psychiatric disorder, to include 
anxiety neurosis with psychophysiological disturbance and 
PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9400-9411 (in effect prior 
to November 7, 1996).  

2.  The February 21, 1951, rating action, which assigned a 
zero percent evaluation for scars of the veteran's gunshot 
wound of the 4th left toe, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.105(a), 3.160(d) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veteran contends, in essence, that manifestations of his 
service-connected psychiatric disorder are of such severity 
as to warrant an increase in his disability evaluation.  In 
addition, his accredited representative, as noted as part of 
an August 1999 Informal Hearing Presentation, asserts that 
certain medical evidence of record goes to support such an 
increased rating.  

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA and treatment 
records have been obtained, and the veteran was afforded VA 
examinations to assess his pertinent, to this current appeal, 
psychiatric disabilities.  

A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  
Therefore, the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (1998).  

The veteran's anxiety neurosis with psychophysiological 
disturbance and PTSD has been rated under Diagnostic Code 
9400 of VA's Schedule for Rating Disabilities (Schedule), 
which provides for the evaluation of a generalized anxiety 
disorder, as well as under Diagnostic Code 9411, which 
provides for the evaluation for PTSD.  The rating criteria 
for Diagnostic Codes 9400 and 9411 are identical.  

Pursuant to these above-mentioned diagnostic codes, a 50 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships is 
considerably impaired, and because of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.

The Board notes that during the pendency of this appeal, VA 
criteria for evaluating mental disorders were amended 
effective November 7, 1996.  Since this claim requires 
consideration of the proper disability evaluation appropriate 
for anxiety neurosis and PTSD, due process concerns require 
the Board to analyze the claim under the regulations most 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Under Karnas, the United States Court of Appeals 
for Veterans Claims (Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise.

Under the revised rating criteria, 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9400, 9411 (1998).

In weighing the evidence of record in this case, the Board 
has considered VA treatment records, social and industrial 
surveys, examination reports, as well as all of the evidence 
of record, in light of the veteran's contentions.  

A VA psychiatric examination report shows that dysthymic 
disorder was diagnosed in January 1987.  

The veteran was hospitalized in a VA medical facility from 
December 1987 to January 1988.  He complained of increasing 
depression and suicidal ideation.  He was diagnosed as having 
dysthymic disorder and borderline personality disorder.

The report of a March 1989 VA psychiatric examination 
contained a diagnosis of generalized anxiety disorder.  
Generalized anxiety disorder was again diagnosed on VA 
examination in February 1992.

A VA mental examination report dated in December 1994 is also 
of record.  PTSD was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 55 was included.  

A VA social and industrial survey report, while undated, 
determined by the Board to have been most likely taken in 
approximately 1996 (based upon the reference made by the 
veteran concerning the age of his daughter), shows that the 
veteran had lived alone in an apartment for the past 40 
years.  He reported not having contact with his daughter for 
the last 12 years.  He added that he had no close friends, 
but that he did have two acquaintances.  The veteran noted 
that he had intermittent contact with one of his 5 siblings.  
He reported making his own meals, watching television, taking 
naps, and taking a walk on a normal day.  He noted that he 
retired in 1962 due to his medical problems.  The social 
worker noted that based on the veteran's educational, 
military, work, and social history, he did not appear to be 
capable of sustaining gainful employment.  It was further 
pointed out that the veteran suffered from PTSD symptoms and 
numerous medical complications which limit his ability to 
travel or to sustain close relationships.

The report of a VA mental disorders examination dated in 
March 1996 includes diagnoses of PTSD and dysthymia.  Axis IV 
findings, describing psychosocial and environmental problems, 
were described by the examiner as extreme.  See Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  A GAF 
score of 50 was also included.  The veteran complained of 
feeling very anxious and depressed, shaking alot, and of 
experiencing flashbacks and nightmares.  Examination revealed 
him to be oriented times 3, with his mood being described as 
anxious and depressed.  He was sensitive to loud noises and 
showed signs of exaggerated startle response.  He was also 
noted to be hypervigilant.  He noted that he felt feelings of 
detachment and estrangement from people.  Frequent outbursts 
of anger were also noted by the veteran.  Memory was 
described as fair and concentration was described as 
impaired.  A history of one suicide attempt in 1986 was 
noted, with none currently being manifested.  The veteran 
noted that he had frequent death wishes.  No hallucinations 
or delusions were noted.  

A VA social and industrial survey report, with dates of 
examination noted in November 1998 and December 1998, shows 
that the veteran indicated that he had been on edge and 
extremely irritable with people since his combat experience.  
He added that he wakes up screaming as a result of never 
having forgotten his combat experiences.  He described 
himself as a loner, with no close friends.  The social worker 
noted that the veteran spoke in a discursive manner and 
needed to be interrupted often to be brought back to the 
topic.  It was opined that the veteran's psychiatric and 
medical problems were clearly related to his Army experience 
and that his postservice life had been compromised as a 
result.

The evidence of record further reveals that the veteran's 
psychiatric condition was most recently evaluated in January 
1998.  A VA mental disorders examination report shows that 
the veteran noted that he was currently unemployed.  He 
claimed to suffer from nightmares, flashbacks, isolation, 
feelings of irritability, hypervigilence, and increased 
startle response.  He added that he feels depressed and had 
difficulty sleeping.  Examination showed that the veteran's 
mood was described by the examiner as mildly depressed, that 
he had reasonable affect, and that he was appropriate to 
ideation.  He denied auditory or visual hallucinations, and 
did not exhibit any active suicidal or homicidal ideation.  
He was alert and oriented times 3, his immediate attention 
was good, and recent memory was noted to be decreased.  The 
examiner noted that the veteran had a long history of 
psychiatric illness dating back 50 years with symptoms of 
depression and PTSD-symptoms which may have worsened 
secondary to his medical problems.  Major depression, 
dysthymia, and PTSD were diagnosed.  Antisocial personality 
was also diagnosed.  A GAF score of 50 was shown.  The 
examiner indicated that the veteran's overall impression was 
that of legitimate PTSD and depressive symptoms that probably 
had worsened recently.  It was unclear whether this increase 
in severity was caused by his increasing medical compromises.  

To summarize, the current medical evidence reflects that the 
veteran's psychiatric disorder results in significant 
impairment.  The January 1998 VA examination showed that the 
veteran displayed significant problems associated with 
depression and anxiety manifested by nightmares, flashbacks, 
isolation, irritability, hypervigilance, and increased 
startle response.   Additionally, the veteran's GAF score was 
50, the same as it was on examination in March 1996.  A GAF 
of 41 to 50 is defined as "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) ."  See DSM-IV, supra.  Clearly, the veteran 
does have deficiencies in most areas including work, family, 
and mood.  Based on this evidence, it is the Board's judgment 
that the degree of disability resulting from the service-
connected psychiatric disorder more nearly approximates the 
criteria for severe social and industrial impairment, 
pursuant to the rating criteria in effect prior to November 
7, 1996.  Giving him the benefit of the doubt as is required 
by 38 U.S.C.A. § 5107 (West 1991), it is concluded that a 70 
percent rating is warranted.  

However, this same evidence does not support a 100 percent 
evaluation.  Specifically, the January 1998 psychiatric 
examination revealed that the veteran's affect was in the 
reasonable range, appropriate to ideation.  He denied 
auditory or visual hallucinations, and no active suicidal or 
homicidal ideation was shown to be manifested.  He was alert 
and oriented times three.  Immediate attention span was 
described as good, but his recent memory was noted to have 
decreased.  There is no evidence of gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger to self or others.  Moreover, there is nothing to 
indicate that the veteran is intermittently unable to perform 
activities of daily living, has ever been disoriented or a 
memory loss of the specified types.  In addition, it is quite 
clear that the veteran is not virtually isolated in the 
community.  Furthermore, the presence of totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting profound retreat from mature behavior have not been 
documented.  The medical evidence of record does not 
demonstrate that a 100 percent evaluation is warranted under 
either the old or revised rating criteria.

The Board has also addressed 38 C.F.R. § 4.16(c), which was 
eliminated when the new criteria came into effect in 1996, 
and provided that when the veteran was rated at 70 percent 
for a mental disorder and such mental disorder prevented the 
veteran from securing or following a substantially gainful 
occupation, then the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  Turning to the facts in this case, it is noted that 
the veteran retired from employment in 1962 due to medical 
problems  However, the current rating already contemplates 
severe impairment in the ability to obtain or retain 
employment.  It is significant that no examiner has ever 
assessed the veteran as being demonstrably unable to obtain 
or retain employment solely on account of his psychiatric 
problems.

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the reasons 
discussed herein.


Clear and Unmistakable Error

The veteran and his representative essentially contend that 
the February 21, 1951, rating action, which assigned a zero 
percent evaluation for scars of the veteran's gunshot wound 
of the 4th left toe, was, in effect, clearly and unmistakably 
erroneous.  Specifically, the veteran's representative 
contends that VA, as a result of the veteran's accidental 
firing of a weapon which caused severe injury to the 3rd, 4th, 
and 5th toes of his left foot, of which injury included 
compound comminuted fractures as well as muscle or tendon 
damage, should have assigned a 30 percent disability rating 
based upon 38 C.F.R. § 4.73, Diagnostic Code 5310.  See 
Representative Memorandum, dated in April 1999.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 3.156, 3.160(d) (1998).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior...decision.  Russell, supra, at 314.

Moreover, an alleged failure in the duty to assist by the VA 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter, supra, at 235-236.

The Court has defined "clear and unmistakable error" to mean 
an administrative error during the adjudication of the claim; 
that is, the VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of opinion.  
38 C.F.R. § 3.105(b) (1998).  The Court has recognized that a 
claimant seeking to obtain retroactive benefits by proving 
that the VA has made a "clear and unmistakable error" has a 
much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins, supra; 
see also Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

In addition, the Court has stated that

....[clear and unmistakable error (CUE)] 
is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The relevant facts are not in dispute.  A review of the 
veteran's service medical records reveals that the veteran 
incurred a penetrating wound to his left 3rd toe as a result 
of accidentally discharging his own rifle in April 1943.  A 
hospital record, dated in June 1943, included the following 
additional diagnoses arising from the veteran's April 1943 
injury:  perforating wound of moderate severity, fourth left 
toe, entrance and exit wound; moderately severe contused 
wound to the left 5th toe; and comminuted compound fractures 
of the 4th toe.  The report of the veteran's service 
separation examination, dated in July 1945, shows that 
examination of the veteran's skin showed a gun shot wound 
scar of the 2nd toe of the left foot.  In addition, 
subjective arthralgia in the 2nd toe was diagnosed, with full 
motion, and weather affected changes.  

The veteran was discharged from military service in July 
1945.  He submitted an application for VA benefits, dated in 
October 1950, in which he claimed to have had incurred a gun 
shot wound to his left leg in April 1943.  

In addition, a review of postservice evidence of record at 
the time of the February 1951 RO rating decision shows that 
the report of a February 1951 VA examination shows a 
diagnosis of scars of the left 4th toe, residual of gun shot 
wound, accidentally incurred.  Examination showed scars, 1/8 
inch in diameter on the dorsum and flexor surface of the 4th 
left toe proximal to the interphalangeal joint.  The scars 
were described as well healed, and neither adherent or 
depressed.  No deformity of loss of motion was shown to be 
manifested.  The veteran's gait was described as normal.  The 
veteran complained of pain with cold weather.  

In a rating action of February 21, 1951, the RO granted the 
veteran service connection for scars of the left 4th toe, 
residual of gun shot wound.  A zero, or noncompensable, 
evaluation was assigned.  A diagnostic code was not supplied.  
The veteran was duly informed of that decision, and the 
reason therefor, by letter dated in March 1951.  The veteran 
did not appeal that decision.  A subsequent RO rating 
decision, dated in May 1979, shows that the veteran's 
service-connected left 4th toe disorder was rated under 
Diagnostic Code 7805 of VA's Schedule.

As indicated above, the veteran contends that the RO's 
February 1951 rating decision was clearly and unmistakably 
erroneous.  It is specifically argued that as a result of the 
severe injury to the 3rd, 4th, and 5th toes of the veteran's 
left foot caused by the inservice accidental firing of his 
weapon, which included compound comminuted fractures as well 
as muscle or tendon damage, he should have been assigned a 30 
percent disability rating based upon 38 C.F.R. § 4.73, 
Diagnostic Code 5310 at the time of the February 1951 rating 
action.

In this regard, the Board points out that the veteran's 
representative, by means of a memorandum to VA dated in April 
1999, asserted that the rating board in 1951 erred in not 
assigning a compensable evaluation for the veteran's left 
foot condition.  Specifically, the representative cited part 
of 38 C.F.R. § 4.56(a), which reads "[a]n open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle groups involved."  The 
representative further argued that, in accordance with 
38 C.F.R. § 4.73, titled "[s]chedule of ratings -- muscle 
injuries," and under Diagnostic Code 5310, Group X, a 30 
percent rating should have been assigned in February 1951 for 
an open compound comminuted fracture, through and through gun 
shot wound of the left foot.  

The Board points out that as shown as part of a RO rating 
decision dated in July 1999, which determined that the 
February 1951 rating action was not clearly and unmistakably 
erroneous, the RO granted the veteran service connection for 
scars of the 5th toe.  

However, no basis for the assignment of a 30 percent 
disability evaluation was for assignment in February 1951.  
While 38 C.F.R. § 4.56(a), as currently promulgated, was not 
in effect at the time of the February 1951 rating action, its 
predecessor also provided that a "compound comminuted 
fracture, for example, with muscle damage from the missile 
(emphasis added) establishes severe muscle injury...".  See 
Schedule for Rating Disabilities, 1945 Edition, eff. August 
23, 1948.  Review of the evidence of record at the time of 
the February 1951 rating decision contains no findings of 
muscle injury as to any of the toes of the veteran's left 
foot.  

In view of the foregoing, therefore, the Board concludes that 
the February 21, 1951, rating action granting the veteran's 
claim for service connection for a scar of the left 4th toe 
and assigning a noncompensable rating based on asymptomatic 
scars was reasonably supported by the record then of record 
and was consistent with the law and regulations in effect at 
that time.  Therefore, the Board finds that the February 21, 
1951, decision by the RO was not clearly and unmistakable 
erroneous, and is, therefore, final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (1998).  


ORDER

Entitlement to an increased evaluation to 70 percent for an 
acquired psychiatric disorder, to include anxiety neurosis 
with psychophysiological disturbance and PTSD is granted, 
subject to the law and regulations controlling payment of 
monetary benefits.  

The claim that the February 21, 1951, rating action, which 
assigned a zero percent evaluation for scars of the veteran's 
gunshot wound of the 4th left toe, was clearly and 
unmistakably erroneous, is denied.

REMAND

The veteran has claimed that he is entitled to service 
connection for perforated diverticulitis, status post 
exploratory laparotomy, on either a direct or secondary 
basis.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (1998).  Additionally, 
the Court has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

In July 1994 the Board remanded the case for additional 
development of the evidence, to include VA psychiatric, 
general medical, and gastrointestinal examinations.  At that 
time the Board requested that:  

The etiology of [the veteran's] ruptured 
diverticulum (status post exploratory 
laparotomy for perforated 
diverticulitis[)] should be detailed with 
a description of the relationship between 
this disorder and service-connected 
anxiety neurosis with psychophysiologic 
disturbance.  Any other physiologic 
disturbance, or symptoms resulting 
exclusively from service- connected 
disability should be distinguished from 
nonservice- connected disability.  The 
examiner is to set forth all findings and 
conclusions, along with rationale, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.

A VA intestine examination was conducted in May 1995.  A note 
contained as part of the examination report indicated:  
"[n]o available records to form an opinion with regards to 
the etiology of [the veteran's] ruptured diverticulosis."  

The report of a VA mental disorders examination, dated in 
March 1996, indicated that the veteran's gastrointestinal 
problems appear to have an organic etiology and there does 
not seem to be a relationship between them and the veteran's 
psychiatric disorder.  

In addition, the report of a VA intestines examination dated 
in October 1998 does not contain the above-quoted requested 
medical opinion.  In essence, the opinion sought as part of 
the Board's July 1994 Remand has not yet been obtained.

The Court, in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

Concerning the veteran's current claim on appeal regarding 
entitlement to a temporary total evaluation due to hospital 
treatment in excess of 21 days for a service-connected 
disability as per 38 C.F.R. § 4.29 for the period of May 6, 
1991 to November 29, 1991, the Board notes that he initially 
sought service connection for a stomach condition in October 
1950.  This claimed stomach condition was subsequently 
recharacterized by the RO as status post exploratory 
laparotomy for perforated diverticulitis in July 1992.  

The veteran is shown to have been originally admitted for the 
period of hospitalization in question, May 6, 1991 to 
November 29, 1991, for correction of right forefoot hallux 
valgus.  On May 10, 1991, the records indicate that the 
veteran underwent an emergency exploratory laparectomy for a 
perforated diverticulum.  

As the issue of entitlement to service connection for 
perforated diverticulitis, status post exploratory laparotomy 
is being remanded in order to obtain a requested medical 
etiological opinion, the issue of entitlement to a temporary 
total evaluation due to hospital treatment in excess of 21 
days for a service-connected disability as per 38 C.F.R. § 
4.29 for the period of May 6, 1991 to November 29, 1991, is 
found to be inextricably intertwined.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  In essence, without the veteran being 
granted service connection for his claimed perforated 
diverticulitis disorder, entitlement to VA benefits based 
upon the above-mentioned VA period of hospitalization would 
be unattainable.

In order to ensure the veteran's right of due process, and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should again ask the veteran 
to identify the names and complete 
addresses of any additional private and 
VA medical providers who treated him for 
gastrointestinal-related problems since 
service.  After securing any necessary 
release, the RO should obtain records of 
any treatment not on file.  The RO should 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim.  

2.  The RO should request that the 
veteran be accorded a VA examination by a 
gastroenterology specialist in order to 
ascertain the current diagnosis of the 
veteran's stomach disorder(s) and to 
obtain opinion as to the etiology of the 
ruptured diverticulum (status post 
exploratory laparotomy).  All tests 
indicated are to be conducted at this 
time, in accordance with appropriate 
rating procedures.  When the examination 
and any necessary tests or studies are 
completed, the specialist should answer 
the following question:  Is it at least 
as likely as not that the stomach 
disorder was caused by, or aggravated by, 
the veteran's service-connected 
psychiatric disability?  All findings and 
opinions, and the reasons and bases 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination report.  The claims folder is 
to be made available to examiner prior to 
this evaluation.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  After completion of the requested 
development, the issue of entitlement to 
service connection for perforated 
diverticulitis, status post exploratory 
laparotomy, on both a direct or secondary 
basis should be re-adjudicated by the RO, 
to include consideration of the Allen 
case.

Thereafter, if any benefit sought is not granted, the veteran 
and his representative should be furnished a SSOC and an 
opportunity to respond.  The case should be returned to the 
Board for further appellate consideration.  

A decision regarding the issue of entitlement to a temporary 
total evaluation due to hospital treatment in excess of 21 
days for a service-connected disability as per 38 C.F.R. § 
4.29 for the period of May 6, 1991 to November 29, 1991, will 
be held in abeyance until the requested actions have been 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

